UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7558


ERNESTO POUX, JR.,

                Petitioner - Appellant,

          v.

DARLENE DREW, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(4:10-cv-01684-HFF)


Submitted:   March 15, 2011                  Decided:    March 21, 2011


Before MOTZ and      WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ernesto Poux, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ernesto   Poux,    Jr.,   a    federal   prisoner,   appeals   the

district   court’s    order   accepting      the    recommendation   of   the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.           We have reviewed the record

and find no reversible error.             Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.            Poux v. Drew, No. 4:10-cv-01684-

HFF (D.S.C. Oct. 25, 2010).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                     2